Case 2:20-cv-02016-SHM-jay Document 28 Filed 05/09/20 Page 1 of 3    PageID 214



                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                     )
 JERRY HUNTER AND EMMA HUNTER,       )
                                     )
       Plaintiffs,                   )
                                     )     No. 20-cv-2016
 v.                                  )
                                     )
 NEWREZ, LLC D/B/A SHELLPOINT        )
 MORTGAGING SERVICE,                 )
                                     )
       Defendant.                    )
                                     )
                                     )
                                     )

                                   ORDER



      Before the Court is the Magistrate Judge’s Report and

Recommendation, dated April 17, 2020 (the “Report”).                (ECF No.

25.) The Report recommends denying, without prejudice, Defendant

Newrez, LLC, d/b/a Shellpoint Mortgaging Service’s Motion to

Dismiss, (ECF No. 14), as moot.       (ECF No. 25 at 1-2.)     The Report

advised the parties that any objections must be filed within 14

days of service.     (Id. at 2.)     No objections have been filed.

      Congress enacted 28 U.S.C. § 636 to relieve the burden on

the federal judiciary by permitting the assignment of district-

court duties to magistrate judges.         See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States,

490 U.S. 858, 869–70 (1989)); see also Baker v. Peterson, 67 F.
Case 2:20-cv-02016-SHM-jay Document 28 Filed 05/09/20 Page 2 of 3        PageID 215



App’x 308, 310 (6th Cir. 2003).                A district court has the

authority to “designate a magistrate judge to conduct hearings,

including evidentiary hearings, and to submit to a judge of the

court proposed findings of fact and recommendations for the

disposition, by a judge of the court, of any motion.”                28 U.S.C.

§ 636(b)(1)(B).

       The district court has appellate jurisdiction over any

decisions the magistrate judge issues pursuant to a referral.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72.               “The district judge

must   determine   de    novo   any   part    of   the   magistrate      judge’s

disposition that has been properly objected to.”                 Fed. R. Civ.

P. 72(b)(3); 28 U.S.C. § 636(b)(1).             The district court is not

required to review -- under a de novo or any other standard --

“any issue that is not the subject of an objection.”                  Thomas v

Arn, 474 U.S. 140, 149 (1985).             The district court should adopt

the findings and rulings of the Magistrate Judge to which no

specific objection is filed.          Id.; United States v. Walters, 638

F.2d 947, 950 (6th Cir. 1981).

       Neither party has objected to the Report.               The deadline to

do so under Local Rule 72.1 has passed.                  See also 28 U.S.C.

§ 636(b)(1).       The    Court   has       reviewed     the   Report.       Its

recommendation is warranted.          See Arn, 474 U.S. at 150-51.




                                       2
Case 2:20-cv-02016-SHM-jay Document 28 Filed 05/09/20 Page 3 of 3   PageID 216



      The Report is ADOPTED.        Defendant’s Motion to Dismiss is

DENIED WITHOUT PREJUDICE.



So ordered this 8th day of May, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                  SAMUEL H. MAYS, JR.
                                  UNITED STATES DISTRICT JUDGE




                                     3
